        
Exhibit 10.1


FORM OF STOCKHOLDER SUPPORT AGREEMENT
This Stockholder Support Agreement (this “Agreement”), dated as of October __,
2019, is by and between Innovate Biopharmaceuticals, Inc., a Delaware
corporation (“Parent”), RDD Pharma, Ltd., an Israel corporation (the “Company”)
and the undersigned (“Stockholder”).
A. Parent, the Company and Innovate MergerSub, Inc., a company organized under
the laws of Israel and a direct, wholly-owned subsidiary of Parent (“Merger
Sub”) are contemporaneously entering into an Agreement and Plan of Merger and
Reorganization (as may be amended from time to time, the “Merger Agreement”),
dated as of October ___, 2019, pursuant to which, among other things, the Merger
Sub is to merge with and into the Company, with the Company surviving as a
wholly-owned subsidiary of Parent (the “Merger”). Capitalized terms not defined
herein shall have the meaning assigned to them in the Merger Agreement.
B. As of the date hereof, Stockholder is the Beneficial Owner (as defined below)
of and has the sole power to vote (or to direct the voting of) that number of
shares of common stock, par value $0.0001 per share, of Parent (“Parent Common
Stock”) as set forth beside Stockholder’s name on Schedule A hereto.
C. Parent and the Company have required that Stockholder enter into this
Agreement as a condition and inducement to the willingness of Parent and the
Company to enter into the Merger Agreement and consummate the transactions
contemplated thereby, transactions from which the Stockholder believes it will
derive substantial benefits through its ownership interest in the combined
company, the Stockholder is entering into this Agreement.
Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE 1
VOTING AGREEMENT
1.1
Agreement to Vote.



(a) From the date of this Agreement until the Expiration Date (as defined
below), Stockholder will appear at any meeting of stockholders, or otherwise
cause any Subject Shares to be counted as present thereat for purposes of
calculating a quorum, and vote (or direct the vote of) all of its Subject Shares
to (i) approve the issuance of shares of Parent Common Stock to the stockholders
of the Company upon conversion of the Parent Preferred Stock Payment Shares in
accordance with the terms of the Series A Certificate of Designation; and (ii)
approve an amendment to Parent’s certificate of incorporation to effect a
reverse stock split of Parent’s issued and outstanding common stock at a
specific ratio, within a range of 1-for-5 and 1-for-20, to be determined by the
Parent’s Board of Directors in its sole discretion and effected, if at all,
within one year of the date the proposal is approved by stockholders (the
“Reverse Stock Split Proposal”). The matters contemplated by the Sections
1.1(a)(i) – (ii) are referred to as the “Parent Stockholder Matters.”
 
(b) Stockholder will not enter into any agreement with any Person (other than
Parent) prior to the Expiration Date directly or indirectly to vote, grant any
proxy or give instructions with respect to the voting of, the Subject Shares,
the effect of which would be inconsistent with or violate any provision
contained in this Section 1.1. Any vote (or withholding of a vote or otherwise
abstaining from voting) by Stockholder that is not in accordance with
this Section 1.1 will be considered null and void.


(c) Notwithstanding anything in this Section 1 to the contrary, (i) Stockholder
shall not be required to vote (or cause to be voted) any of its Subject Shares
to: (I) amend the Merger Agreement (including any schedule or Exhibit thereto),
or take any action that would reasonably be expected to result in the amendment
or modification, or a waiver of a provision therein in a manner that (A) alters
or changes the amount or kind of consideration to be paid to the Company’s
stockholders in connection with the Merger, (B) adversely affects the tax
consequences of the Merger to Stockholder or (C) impedes the consummation of the
Merger or (II) amend the terms of the Parent


 
1
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1


Convertible Preferred Stock (together, an “Adverse Amendment”) and
(ii) Stockholder shall remain free to vote (or execute proxies with respect to)
the Subject Shares with respect to any matter not covered by this Section 1.1 in
any manner Stockholder deems appropriate.
1.2 Revocation of Proxies. Stockholder hereby represents and warrants that any
proxies heretofore given in respect of the Subject Shares are not irrevocable,
and Stockholder hereby revokes any and all prior proxies with respect to the
Subject Shares. Prior to the Expiration Date, Stockholder will not directly or
indirectly grant any proxies or powers of attorney (other than to Parent),
deposit any of the Subject Shares into a voting trust or enter into a voting
agreement (other than this Agreement) with respect to any of the Subject Shares.
ARTICLE 2
DEFINITIONS
Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:
“Affiliate” means, with respect to any specified Person, a Person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person. For purposes of this Agreement, with respect to
Stockholder, “Affiliate” does not include Parent and the Persons that directly
or indirectly through one or more intermediaries are controlled by Parent.


“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act of 1934, as amended, disregarding the phrase
“within 60 days” in paragraph (d)(1)(i) thereof), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. Without
duplicative counting of the same securities, securities Beneficially Owned by a
Person include securities Beneficially Owned by (i) all Affiliates of such
Person, and (ii) all other Persons with whom such Person would constitute a
“group” within the meaning of Section 13(d) of the Exchange Act and the rules
promulgated thereunder.
“Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.
“Series A Certificate of Designation” means Parent’s Certificate of Designation
of Preferences, Rights and Limitations of Series A Convertible Preferred Stock,
dated as of the date hereof (as amended from time to time).
“Subject Shares” means, with respect to Stockholder, without duplication, and
subject to the Lock-Up Agreement, dated as of the date hereof, the shares of
Parent Common Stock Beneficially Owned by the Stockholder on the date of any
Parent Stockholders’ Meeting (as defined herein), which as of the date hereof,
are reflected on Schedule A and entitled to vote on the date of any Parent
Stockholders’ Meeting.
ARTICLE 3
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF STOCKHOLDER
The Stockholder represents, warrants and covenants to Parent that:
3.1 Ownership. Stockholder is the sole Beneficial Owner and the record and legal
owner of the Parent Common Stock identified on Schedule A (subject, in the case
of exercised options and warrants, to Parent’s valid issuance thereof) and such
shares constitute all of the capital stock of Parent that are Beneficially Owned
by Stockholder. Subject, in the case of exercised options and warrants, to
Parent’s valid issuance thereof, Stockholder has good and valid title to all of
the Parent Common Stock, free and clear of all liens, claims, options, proxies,
voting agreements and security interests and has the sole right to such Parent
Common Stock and there are no


 
2
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1


restrictions on rights of disposition or other liens or encumbrances pertaining
to such Parent Common Stock (other than pursuant to this Agreement and
compliance with applicable securities laws) that could adversely affect the
Merger, the Merger Agreement, or the exercise or fulfillment of the rights and
obligations of Stockholder under this Agreement. None of the Parent Common Stock
is subject to any voting trust or other contract with respect to the voting
thereof, and no proxy, power of attorney or other authorization has been granted
with respect to any of such Parent Common Stock
3.2 Authority and Non-Contravention.
(a) Stockholder is a natural person, corporation, limited partnership or limited
liability company, duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is incorporated, organized or
constituted. Stockholder has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by Stockholder and the consummation by Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate proceedings on the part of Stockholder
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
(b) This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes the legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms except
(i) to the extent limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
(c) Stockholder is not, nor will it be, required to make any filing with or give
any notice to, or to obtain any consent from, any Person in connection with the
execution, delivery or performance of this Agreement or obtain any permit or
approval from any government authority for any of the transactions contemplated
hereby, except to the extent required by Section 13 or Section 16 of the
Exchange Act and the rules promulgated thereunder.
(d) Neither the execution and delivery of this Agreement by Stockholder nor the
consummation of the transactions contemplated hereby will directly or indirectly
(whether with notice or lapse of time or both) (i) conflict with, result in any
violation of or constitute a default by Stockholder under any mortgage, bond,
indenture, agreement, instrument or obligation to which Stockholder is a party
or by which it or any of the Parent Common Stock are bound, or violate any
permit of any government authority, or any applicable law or order to which
Stockholder, or any of the Parent Common Stock, may be subject, or (ii) result
in the imposition or creation of any lien or encumbrance upon or with respect to
any of the Parent Common Stock; except, in each case, for conflicts, violations,
defaults or liens or encumbrances that would not individually or in the
aggregate be reasonably expected to prevent or materially impair or delay the
performance by the Stockholder of its obligations hereunder.
(e) Stockholder has requisite voting power and requisite power to issue
instructions with respect to the matters set forth in Article 1 hereof and
requisite power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Parent Common Stock, with no limitations,
qualifications or restrictions on such rights, in each case, to the extent
permitted by applicable law.
3.3 Total Shares. Except as set forth on Schedule A, Stockholder is not the
Beneficial Owner of, and does not have (whether currently, upon lapse of time,
following the satisfaction of any conditions, upon the occurrence of any event
or any combination of the foregoing) any right to acquire, and has no other
interest in or voting rights with respect to, any Parent Common Stock or any
securities convertible into or exchangeable or exercisable for Parent Common
Stock.
3.4 Reliance. Stockholder understands and acknowledges that Parent and the
Company are each entering into the Merger Agreement in reliance upon
Stockholder’s execution, delivery and performance of this Agreement.


3.5 No Litigation. As of the date of this Agreement, there is no Legal
Proceeding pending or, to the knowledge of the Stockholder, threatened against
the Stockholder that would reasonably be expected to impair the ability of the
Stockholder to perform its obligations hereunder or consummate the transactions
contemplated hereby


 
3
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARENT
4.1 Certain Representations, Warranties and Covenants of Parent
Parent represents, warrants and covenants to Stockholder that this Agreement
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except (i) to the extent limited by
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought. Parent has the
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by Parent of this
Agreement and the consummation by Parent of the transactions contemplated hereby
have been duly and validly authorized by Parent and no other corporate
proceedings on the part of Parent are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Parent.
4.2 Parent Stockholders’ Meeting
(a) As promptly as practicable following the date hereof, Parent shall take all
action necessary under applicable Law to call and give notice of a meeting of
the holders of Parent Common Stock for the purpose of seeking approval of the
Parent Stockholder Matters (the “Parent Stockholders’ Meeting”).
(b) Parent agrees to use reasonable best efforts to call and hold the Parent
Stockholders’ Meeting as soon as practicable after the date hereof, and in any
event, no more than (i) sixty (60) calendar days after the date that the Proxy
Statement has been cleared by the SEC, or (ii) one hundred (100) days after the
Effective Time, whichever is earlier. If the approval of the Parent Stockholder
Matters is not obtained at the Parent Stockholders’ Meeting, then Parent will
use its reasonable best efforts to adjourn the Parent Stockholders’ Meeting one
or more times to a date or dates no more than 30 days after the scheduled date
for such meeting, and to obtain such approvals at such time. If the Parent
Stockholder Meeting is not so adjourned, and/or if the approval of the Parent
Stockholder Matters is not then obtained, Parent will use its reasonable best
efforts to obtain such approvals as soon as practicable thereafter, and in any
event to obtain such approvals at the next occurring annual meeting of the
stockholders of Parent or, if such annual meeting is not scheduled to be held
within six months after the Parent Stockholders’ Meeting, a special meeting of
the stockholders of Parent to be held within six months after the Parent
Stockholders’ Meeting. Parent will hold an annual meeting or special meeting of
its stockholders, at which a vote of the stockholders of Parent to approve the
Parent Stockholder Matters will be solicited and taken, at least once every six
months until Parent obtains approval of the Parent Stockholder Matters.
ARTICLE 5
TERM AND TERMINATION
This Agreement will become effective as of the date hereof. This Agreement will
terminate upon the earlier to occur of (i) the approval of the Parent
Stockholder Matters, (ii) the date of any Adverse Amendment, (iii) the date of
termination of the Merger Agreement, or (iv) the mutual agreement of Parent,
Company and Stockholder to terminate this Agreement (any such date under clauses
(i) through (iii) being referred to herein as the “Expiration Date”. The parties
acknowledge that upon termination of this Agreement as permitted under and in
accordance with the terms of this Article 5, no party to this Agreement shall
have the right to recover any claim with respect to any losses suffered by such
party in connection with such termination, except that the termination of this
Agreement will not relieve Stockholder from any liability for any inaccuracy in
or breach of any representation, warranty or covenant contained in this
Agreement. Notwithstanding anything to the contrary herein, Article 6 of this
Agreement will survive any termination of this Agreement.
ARTICLE 6


 
4
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1


GENERAL PROVISIONS
6.1 Action in Stockholder Capacity Only. Stockholder is entering into this
Agreement solely in Stockholder’s capacity as a record holder and Beneficial
Owner, as applicable, of the Parent Common Stock and not in Stockholder’s
capacity as a director or officer of the Company. Nothing herein will limit or
affect Stockholder’s ability to act as an officer or director of the Company.
6.2 No Ownership Interest. Nothing contained in this Agreement will be deemed to
vest in Parent or any of its Affiliates any direct or indirect ownership or
incidents of ownership of or with respect to the Subject Shares.


6.3 Notices. All notices and other communications hereunder must be in writing
and will be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
or e-mail to the parties at the following addresses (or at such other address
for a party as specified by like notice or, if specifically provided for
elsewhere in this Agreement, by email); provided, however, that notices sent by
mail will not be deemed given until as follows:
if to Parent or Merger Sub, to
 
 
Innovate Biopharmaceuticals, Inc.
8480 Honeycutt Road, Suite 120
Raleigh, NC 27615
Attention: Ed Sitar, Chief Financial Officer
Email: esitar@innovatebiopharma.com

with a copy to (which shall not constitute notice) to:
 
 
Sheppard Mullin Richter & Hampton LLP
30 Rockefeller Plaza
New York, NY 10112
Attention: Jeffrey Fessler
Email: jfessler@sheppardmullin.com



if to the Company:
RDD Pharma LTD.
31 Habarzel St.
Tel Aviv 69710 Israel
Telephone: (919) 522-6092
Attention: John Temperato
Email: jtemperato@rddpharma.com
with copies (which shall not constitute notice) to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Telephone: 919-781-4000
Attention: Donald R. Reynolds, Esq.; David P. Creekman, Esq.
Email: Dreynolds@wyrick.com; Dcreekman@wyrick.com


 
5
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1




If to Stockholder, to Stockholder’s address set forth on Schedule A.
6.4 Publicity. Unless required by applicable law or permitted by the Merger
Agreement, Stockholder will not, and will not authorize or direct any of its
Affiliates or representatives to, make any press release or public announcement
with respect to this Agreement or the Merger Agreement or the transactions
contemplated hereby or thereby, without the prior written consent of Parent in
each instance.
6.5 Further Actions. Upon the request of any party to this Agreement, the other
party will (a) furnish to the requesting party any additional information,
(b) execute and deliver, at their own expense, any other documents and (c) take
any other actions as the requesting party may reasonably require to more
effectively carry out the intent of this Agreement. Stockholder hereby agrees
that Parent may publish and disclose in any filing made by Parent with the SEC,
the Nasdaq Stock Market or other applicable regulatory authority, the
Stockholder’s identity and ownership of any Parent Common Stock and the nature
of such Stockholder’s commitments, arrangements, and understandings under this
Agreement and may further file this Agreement as an exhibit to any other filing
made by Parent with the SEC. Stockholder agrees to (x) provide any information
reasonably requested by Parent for any such regulatory application or filing and
(y) notify Parent promptly of any additional shares of capital stock of Parent
of which Stockholder becomes the record holder or Beneficial Owner after the
date of this Agreement.
6.6 Entire Agreement and Modification. This Agreement, and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, between the parties
with respect to its subject matter and constitute (along with the documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.
This Agreement may not be amended, supplemented or otherwise modified except by
a written document executed by the party against whose interest the modification
will operate. The parties will not enter into any other agreement inconsistent
with the terms and conditions of this Agreement, or that addresses any of the
subject matters addressed in this Agreement.


6.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.
6.8 No Third-Party Rights. Stockholder may not assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of Parent. This Agreement will apply to, be binding in all respects
upon, and inure to the benefit of each of the respective successors, personal or
legal representatives, heirs, distributes, devisees, legatees, executors,
administrators and permitted assigns of Stockholder and the successors and
permitted assigns of Parent. Nothing expressed or referred to in this Agreement
will be construed to give any Person, other than the parties to this Agreement,
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement except such rights as may inure to
a successor or permitted assignee under this Section 6.8.
6.9 Enforcement of Agreement. Stockholder acknowledges and agrees that Parent
could be damaged irreparably if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Stockholder could not be adequately compensated by monetary
damages. Accordingly, Stockholder agrees that, (a) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) in
addition to any other right or remedy to which Parent may be entitled, at law or
in equity, Parent will be entitled to enforce any provision of this Agreement by
a decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.
6.10 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, or any


 
6
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1


of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement, or any of the documents referred to in this Agreement can
be discharged by one party, in whole or in part, by a waiver or renunciation of
the claim or right unless in a written document signed by the other party,
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement, or the documents referred to in
this Agreement.


6.11 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or proceeding between any of the parties arising out of or
relating to this Agreement, the Merger or any of the Contemplated Transactions,
each of the parties: (a) irrevocably and unconditionally consents and submits to
the exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware or, to the extent such court does not have subject matter jurisdiction,
the United States District Court for the District of Delaware or, to the extent
that neither of the foregoing courts has jurisdiction, the Superior Court of the
State of Delaware; (b) agrees that all claims in respect of such action or
proceeding shall be heard and determined exclusively in accordance with clause
(a) of this Section 6.11; (c) waives any objection to laying venue in any such
action or proceeding in such courts; (d) waives any objection that such courts
are an inconvenient forum or do not have jurisdiction over any party; (e) agrees
that service of process upon such party in any such action or proceeding shall
be effective if notice is given in accordance with Section 6.3 of this
Agreement; and (f) irrevocably and unconditionally waives the right to trial by
jury.
6.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which, taken
together, will constitute one and the same instrument. This Agreement may be
executed by facsimile signature (including signatures in Adobe PDF or similar
format).
6.13 Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.
6.14 Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference is to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” and “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is used in the inclusive
sense of “and/or.” The terms “or,” “any” and “either” are not exclusive. When
used herein, the words “to the extent” shall be deemed to be followed by the
words “but only to the extent.” The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument, law, rule or statute defined or referred to herein means,
unless otherwise indicated, such agreement, instrument, law, rule or statute as
from time to time amended, modified or supplemented. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement will be decided without regards to events of drafting or preparation.


 
7
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1








IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Support
Agreement to be duly executed as of the day and year first above written.
 
 
 
 
 
 
PARENT:
 
INNOVATE BIOPHARMACEUTICALS, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
COMPANY:
 
RDD PHARMA, LTD.
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:





 
8
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1






 
 
 
 
 
STOCKHOLDER:
 
[ENTITY NAME]
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
Title:
 
 
 
 
[NATURAL PERSON NAME]
 
 
 
 
 
 
 
 
 
Additional Signature (if held jointly):
 
 
 
 
 
 
 
(If held jointly)
 
 
 
 
 
 
 
(Printed Full Name)





 
9
 
 
 
 




--------------------------------------------------------------------------------

        
Exhibit 10.1




SCHEDULE A
 
 
 
 
NAME AND
 
PARENT COMMON STOCK
ADDRESS OF STOCKHOLDER
 
BENEFICIALLY OWNED
[Name]
 
[•] shares of common stock
[Address 1]
 
 
[Address 2]
 
 
[E-mail]
 
 





 
10
 
 
 
 


